Citation Nr: 1641667	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  11-14 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1982 to January 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2014, the Veteran testified at a Travel Board hearing at the RO in Cleveland, Ohio before a Veterans Law Judge who is currently unavailable to participate in any decision made on the appeal.  Accordingly, in April 2016, the Veteran was offered the opportunity to have another hearing before a different Veterans Law Judge.  In May 2016, the Veteran responded with notification that he did not wish to appear at a hearing and for his case to be considered on the evidence of record; therefore, the Board finds there is no hearing request pending at this time. 

In September 2014, the Board remanded the case for further development and it has been returned to the Board for further appellate review...  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the June 2014 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to a TDIU.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the September 2014 decision, the Board noted in the Introduction that the issue of entitlement to an increased rating for residuals of a right shoulder injury status post arthroscopic repairs of Bankart lesion with degenerative changes had been raised by the record at the June 2014 Board hearing but not adjudicated by the AOJ.  Since the Board did not have jurisdiction over it, the claim was referred to the AOJ for appropriate action.  A December 2014 deferred rating decision from the Appeals Management Center requested the RO to develop and decide this claim.  As of this date, review of the record does not show the RO has addressed this claim and it could be inextricably intertwined with the claim for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Moreover, pursuant to the September 2014 remand directives, the Veteran completed and submitted in November 2014 VA Form 21-4142 and VA Form 21-4142a identifying treatment from Dr. Zacharatos since 2011.  He also noted in a November 2014 VA Form 21-4138 that treatment from the Ohio Department of Job and Family Services was vocational rehabilitation in downtown Columbus, Ohio in 2011.  As of this date, review of the record does not show an attempt was made to obtain these identified records nor was the request to refer the case to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extra-schedular consideration completed by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Conduct any necessary development and adjudicate the issue of entitlement to an increased rating for residuals of a right shoulder injury status post arthroscopic repairs of Bankart lesion with degenerative changes.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  This issue will not be before the Board unless appealed.

2.  Obtain and associate with the claims file all relevant outstanding (a) VA treatment records dated from February 2011 forward, (b) private treatment records from Dr. Zacharatos dated from 2011 forward, and (c) vocational rehabilitation records from the Ohio Department of Job and Family Services in Columbus Ohio dated 2011 forward.

If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After completing the foregoing development and associating all additional records with the claims file, refer the Veteran's claim for entitlement to a TDIU to the Director, Compensation Service for consideration of the assignment of an extra-schedular rating.

4.  After the development requested has been completed, the AOJ should review the opinion to ensure that it is in complete compliance with the directions of this REMAND.  If the opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  When the development has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




